Exhibit 10.17

LOGO [g29104logo.jpg]

Executive, Management and Sales Incentive Plan

(US and Canada)

Business Confidential

Innophos, Inc.

Effective 1/1/07



--------------------------------------------------------------------------------

Innophos Executive, Management and Sales Incentive Plan

 

Purpose

The Executive, Management and Sales Incentive Plan (“the Plan”) is designed to
promote the interests of Innophos (“the Corporation”) by providing senior
executives, managers and sales persons with incentives and rewards commensurate
with the achievement of the business and their personal achievement of business
objectives.

Participation and Eligibility

Executives, managers, sales persons and other key contributors of Innophos Inc.
and Innophos Canada Inc. who have signed the “Employee Agreement” which covers
obligations with regard to anti-trust law, patents, inventions, and the
company’s proprietary confidential information will be eligible to participate
in the plan upon timely nomination and proper approval.

If a person is hired or promoted during the year, the position maintains the
same target incentive as was previously associated with the position. Adding a
participant or changing a participant’s target incentive during a calendar year
requires the approval of the group VP, the CEO and the VP of Human Resources.
Changes to the CEO’s bonus require approval of the Compensation Committee of the
Board of Directors.

The following chart outlines the bonus target guidelines (Note: actual targets
may be lower or higher than the guidelines):

 

Salary Grade

   Target Incentive
% of Base Salary

Leadership Team

   Determined by the Compensation


Committee of the Board of
Directors

Other senior managers

   25 - 35%

Salary Grades E and D

   20% - 25%

Salary Grade F [1,3]

   15% - 20%

(Sales 25%)

Salary Grade G [2,3]

   10% - 15%

(Sales 25%) [4]

 

[1] Non-sales and non-management positions at grade F are not necessarily
participants in the management incentive program.

 

Confidential    Page 2   



--------------------------------------------------------------------------------

Innophos Executive, Management and Sales Incentive Plan

 

It is recommended that first year level F participants enter the plan with a
target incentive of 10%. An increase to bring the participant to the higher
guideline target may be considered in the following years.

[2] Individuals in grade G or H may be nominated for participation in the
management incentive program.

[3] Those individuals in all grades in or nominated for the program should meet
these criteria:

  •  

high performers or high potentials,

  •  

managers of an area having substantial impact on the business (a market area, a
stand-alone production unit, etc.), or

  •  

functional experts

[4] Sales positions below grade G have a target of 15%.

Note: New hires to the sales organization at any level may have target incentive
set below 25% until such time as management approves an increase in the target
percentage.

Guidelines for Changes

General:

Except as to the CEO, all changes, additions or deletions to the management and
sales incentive program require approval by the group VP, the CEO and the VP of
Human Resources.

New Participants:

 

1. No new participants will be added in the last five months of the bonus year.
Nominations received in the last five months of the year will be considered for
participation in the following year.

 

2. Targets will be pro-rated based on the number of months of participation for
new hires and new entrants.

Base Salary and Payment:

The annual base salary on December 31 is to be used for calculating management
and sales incentives. Bonuses will be paid annually upon review of the audited
financial results by the Board of Directors. Management has the discretion to
pay bonuses or portions thereof more frequently than annually. All bonuses are
subject to withholding taxes in accordance with the requirements of the relevant
taxing authorities.

Basis of the formula:

The formula for bonuses is made up of common and personal components. These have
different weights depending on the type of management position (see below.) In
general the bonus is calculated in this manner: Base salary (on 12/31) X Target
% X (common results + personal results).

Full achievement is assumed to equal 1.0 in both the common and personal
factors. Only target achievement levels will be set at the beginning of a bonus
term. Scores in relationship to target will be determined by management within
the guidelines that follow. Actual scores may be as low as 0 or as high as 3.0.

 

Confidential    Page 3   



--------------------------------------------------------------------------------

Innophos Executive, Management and Sales Incentive Plan

 

  •  

Common results are measured by financial performance against targets set by
management and approved annually by the Compensation Committee of the Board of
Directors. The C Factor targets will be set for the following entities:
(1) United States and Canada and (2) Mexico, and (3) Global Innophos. The
percent of the overall C Factor derived from each entity is determined by the
Compensation Committee of the Board of Directors in the case of executives and
by management for all others. In general, the C Factor will be weighted toward
the region in which a participant’s primary responsibilities lie. This is
typically, although not exclusively, 80% from the home region and 20% from the
foreign region. For participants with global roles, the C Factor is typically
weighted 100% Global Innophos. The C factor results must be verified by the
Chief Financial Officer and based upon audited financial statements.

 

  •  

The weight of the overall C factor in the bonus formula is 70% of the total
bonus target for members of the Innophos Leadership Team. It is 50% of the total
bonus target for all other sales and management participants. The financial
targets will be approved by the Compensation Committee of the Board of Directors
on an annual basis. Disclosure of the financial targets will be in compliance
with all laws and regulations applicable to such public disclosures.

 

  •  

Personal factor (“P factor”) targets are proposed by the participating employee
and approved by his/her manager or by the Compensation Committee of the Board of
Directors in the case of the CEO. The P targets should be aggressive but
attainable.

 

  •  

Measurement of P factor results is the responsibility of each manager and
participant and must be verified by the VP of that group. In the case of the
Leadership Team, the P factor results must be approved by the CEO in
consultation with the Compensation Committee of the Board. P factor results may
range from 0 to 2.0.

 

  •  

Management has the responsibility and discretion to adjust P factor results
giving consideration to changes in the business environment and observation of
the individual’s behavior in performing the job.

 

  •  

The weight of the P factor in the bonus formula is 30% of the overall bonus
target for members of the Innophos Leadership Team. It is 50% of the overall
bonus target for all other sales and management incentive participants.

Bonus targets:

In the event that a management or sales incentive target is changed during the
year, the most recent target will be used for the bonus calculation unless
otherwise specified by management.

 

Confidential    Page 4   



--------------------------------------------------------------------------------

Innophos Executive, Management and Sales Incentive Plan

 

Administrative Procedures

To request the addition of a participant or change a current participant’s
target percentage during the plan year, the appropriate approval authority
should:

 

  •  

document the request in writing;

 

  •  

include all relevant information (name, title, target incentive percentage,
effective date, rationale); and

 

  •  

forward this request to the group VP and the VP Human Resources.

Example Calculation

Employee Mary Doe holds a management position with salary grade E. She earned
$110,000 as annual base salary on 12/31. She is a management incentive
participant at the 20% target level. The C factor for her bonus is weighted 50%
(80% from US/Can and 20% from Mexico) and the P factor also is weighted 50%. The
performance target for her C Factor is calculated at $50M. Within the P factor
Mary has two goals. Goal A has a performance target of $200K cost savings. Goal
B has a performance target of 10% reduction in lost days. Each goal has a value
of 50% of the P factor (or 25% of the overall target.)

The C Factor results are $52M for the year- exceeding the projected target of
$50M. The C score is approved by the Board to be 1.3. Mary’s performance in her
personal goals is $250K of cost savings and an 8% reduction in lost days. At
management’s discretion, considering Mary’s overall performance, the final P
score is set at 1.25. Reminder: Each factor is only 50% of the overall score,
i.e. the final scores would be these: C = 0.65 and P = 0.625.

Mary’s Bonus Calculation

$110,000 (Base Salary) X .20 (Target) X [(0.65 (C) + 0.625 (P)] = $28,050 gross
amount of management incentive payment

Plan Administration and Related Matters

Awards will be paid as soon as administratively possible after the annual
financial audit has been reviewed by the Board of Directors. (Management has the
discretion to pay bonuses or portions thereof more frequently than annually. All
bonuses are subject to withholding taxes in accordance with the requirements of
the relevant taxing authorities.)

1. TERMINATION OF EMPLOYMENT

 

Confidential    Page 5   



--------------------------------------------------------------------------------

Innophos Executive, Management and Sales Incentive Plan

 

 

  •  

If a participant ceases his or her employment with Innophos at any time prior to
the distribution of the awards, the employee forfeits any award under the MICP
plan, unless the employee terminates due to retirement, death or disability. To
qualify for bonus payment after retirement, the participant must reach age 55
and give formal written notification of his or her voluntary departure no less
than ninety (90) days prior to his or her last day worked. In the event of a
death, the award will be paid to the estate of the deceased upon receipt of the
proper court approved documentation.

 

  •  

If a participant transfers out of an eligible position or leaves the Company due
to involuntary termination (except for cause), he or she may be eligible for a
pro-rated payment. However, participants who resign or are terminated for cause
will not be eligible for an incentive payment.

 

  •  

Participants who are on extended disability leave or on an approved leave of
absence during the year may receive prorated awards based upon the time actually
worked during the plan year. Disability pay and benefits are not bonus eligible
compensation.

2. FUNDING

No funds need be set aside or reserved for payment of any Participant under the
Plan, and any obligation by the Corporation to a Participant under the Plan
shall be unfunded and shall be paid from the general assets and general funds of
the Corporation. However, the Corporation, for accounting purposes, will budget
and accrue, on the books of the Corporation, an amount sufficient to cover the
estimated expense for the fiscal year.

3. NOT AN EXCLUSIVE METHOD OF INCENTIVE

This Plan shall not be deemed an exclusive method of providing incentive
compensation for employees of the Corporation, nor shall it preclude the
Corporation from authorizing or approving other forms of incentive compensation.

4. NO RIGHT TO CONTINUED PARTICIPATION

Participation in the Plan by an employee in any plan year shall not be held or
construed to confer upon the employee the right to participate in the Plan in
any subsequent fiscal year or plan semester.

5. NO RIGHT TO CONTINUED EMPLOYMENT

Neither the establishment of the Plan, the participation by an employee in the
Plan nor the payment of any award hereunder or any other action pursuant to the
Plan shall be held or construed to confer upon any Participant the right to

 

Confidential    Page 6   



--------------------------------------------------------------------------------

Innophos Executive, Management and Sales Incentive Plan

 

continue in the employ of the Corporation or affect any right which the
Corporation may have to terminate at will the employment of any such
Participant.

6. RELATIONSHIP TO OTHER PLANS

Participation and payments under the Plan shall not affect or be affected by
participation or payments under any other plan of the Corporation, except as
otherwise specifically provided by the Corporation.

7. NON-TRANSFERABILITY OF FUNDS

Except as otherwise provided by the Plan, no amount payable at any time under
the Plan shall be subject to alienation by anticipation, sale, transfer,
assignment, bankruptcy, pledge, attachment, charge, or encumbrance of any kind.
Nor shall it in any manner be subject to the debts or liabilities of any person.
Any attempt to so alienate or subject any such amount shall be void.

8. AMENDMENT OF THE PLAN

Except as to the terms of the CEO’s incentive, The CEO and the VP of Human
Resources (“The Committee”) may amend or terminate this Plan at any time. No
amendment or termination shall affect the right of a Participant to payment of
any amounts which have been determined prior to such amendment or termination,
but the Committee may amend or terminate the rights of any Participant under the
Plan at any time prior to the calculation of the award to be paid for any plan
period.

Any changes to the terms of the CEO’s incentive require approval of the
Compensation Committee of the Board of Directors.

9. EFFECTIVE DATE

The Plan document shall be effective as of January 1, 2007, and shall continue
in effect until terminated or modified.

 

 

Last printed 3/12/2008 2:42 PM

 

Confidential    Page 7   